     Case: 4:18-cr-00810-HEA Doc. #: 36 Filed: 02/14/19 Page: 1 of 3 PageID #: 55



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )       No. 4:18CR00810 JAR
                                                )
LACIA ALLEN,                                    )
                                                )
                 Defendant.                     )

          RESPONSE TO DEFENDANT’S MOTION FOR PRETRIAL RELEASE

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Tracy L. Berry, Assistant United

States Attorney for said District, and requests that this Honorable Court deny defendant’s motion

for pretrial release because there are no conditions or combinations of conditions that will

reasonably assure the defendant’s presence or protect the community.

         As an initial matter, the government states that defendant is not eligible for release in

criminal case number 4:16CR00281 HEA. The government notes that when defendant was

ordered detained by the Honorable Noelle C. Collins, the magistrate judge found that defendant

posed a risk of flight and danger to the community if she was released. DCD 85, criminal case

number 4:16CR00281 HEA, p. 2. In particular, the court found the following reasons supporting

detention:

             •   prior criminal history;

             •   participation in criminal activity while on provation, parole or supervision, lack of

                 a stable residence;

             •   use of aliases or false documents; and,
  Case: 4:18-cr-00810-HEA Doc. #: 36 Filed: 02/14/19 Page: 2 of 3 PageID #: 56



            •   prior violations of probation, parole, or supervised release.

DCD 85, criminal case number 4:16CR00281 HEA, pp. 2-3.

        On October 15, 2018, prior to the revocation hearing in criminal case number

4:16CR00281 HEA, a bond report was completed in the underlying criminal case. DCD 8. The

pretrial services officer noted that defendant was ineligible for release. DCD 8, p. 1. If her

circumstances were to change, the author noted that the Federal Pretrial Service would continue

recommending detention. DCD 8, p. 1.

        On November 7, 2018, the Honorable Judge Henry E. Autrey imposed an eight month

sentence after revoking her term of supervised release. DCD 97, criminal case number

4:16CR00281 HEA. Because defendant was detained on July 15, 2018, her term of supervision

is not set to expire until March 15, 2019. DCD 74, criminal case number 4:16CR00281 HEA.

        Finally, the government submits that defendant has neglected to submit any

documentation that her medical needs cannot be handled while incarcerated, or that the

paperwork required for the adoption of her child cannot be accomplished during her detention.

        Accordingly, the government respectfully requests that this Honorable Court deny

defendant’s motion for pretrial release because she poses a danger to the community and a risk of

flight if she is released.

                                               Respectfully submitted,

                                               JEFFREY B. JENSEN
                                               UNITED STATES ATTORNEY

                                               /s/ Tracy L. Berry
                                               TRACY L. BERRY, 014573 TN
                                               ASSISTANT UNITED STATES ATTORNEY
                                               Thomas F. Eagleton Courthouse
                                               111 South Tenth Street, 20th Floor
                                               St. Louis, Missouri 63102
                                               (314) 539-2200
  Case: 4:18-cr-00810-HEA Doc. #: 36 Filed: 02/14/19 Page: 3 of 3 PageID #: 57



                               CERTIFICATE OF SERVICE

       Copy of the foregoing was forwarded through the Court’s electronic case filing system

this 14th day of February, 2019, to: Aryka Moore, Esq.

                                            s/ Tracy Lynn Berry
                                            ASSISTANT UNITED STATES ATTORNEY
